WIGGINTON, Judge.
We affirm the judge of compensation claims’ order denying claimant’s claim for medical care and treatment on the basis that the treatment rendered by Dr. Neil Ahner, was experimental in nature as contemplated by section 440.13(l)(c), Florida Statutes (1989). Specifically, in her order, the judge made the following finding in accepting the opinion of Dr. Cowan over that of Dr. Ahner:
The Employer/Carrier presented an opinion letter of Peter Cowan, M.D., dated September 27, 1989, which was admitted into evidence_ The opinion of Dr. Cowan is credible and is supported by competent substantial evidence and this Court accepts the opinion that Colchicine therapy for the treatment of the injuries sustained by the Claimant is experimental and not authorized.
Certainly, it is the judge’s clear function to determine the credibility of witnesses and resolve conflicts in the evidence, and he or she may properly accept the testimony of one physician over that of several others. Curry v. Miami Dolphins, Ltd., 522 So.2d 1010 (Fla. 1st DCA 1988). As competent and substantial evidence supports the judge’s findings in this regard, we affirm.
SMITH, J. and WENTWORTH, Senior Judge, concur.